DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 2/28/2022.
Claims 1-2, 6, 22-26 are amended.
Claims 3, 5, 7, 10-11, and 21 are cancelled.
Claims 1-2, 4, 6, 8-9, 12-20, and 22-26 are pending. Claims 12-20 have been withdrawn.
The Applicant has overcome the rejection of claim 1 under 35 USC 112a as failing to comply with the written description requirement by amending the claim in the reply filed 2/28/2022.

Response to Arguments
Applicant's arguments filed 2/28/2022 regarding amended claim 1 and 22 have been fully considered but they are not persuasive.
The Applicant argues that Edwards, Malaspino, Sheecool, and Stuart do not teach or suggest “wherein the base insert and the base container are made of material that is not glass wherein the material prevents thermal shock when positioned inside a freezer or other cooling source” as recited in claim 1 and 21 (p. 10). 
The Examiner respectfully disagrees. Edwards discloses that the container can be made of earthenware (p. 1, ll. 37-40) or a phenol-formaldehyde condensation product (p. 2, ll. 5-6). Moreover, Malaspino discloses that the inner and outer shells can be made of plastic or any material not materially compromised when stored at a low ambient temperature (para. 11). These earthenware and plastic materials are known to prevent thermal shock. Therefore, the combination of Edwards and Malaspino at least teaches “wherein the base insert and the base container are made of a material that is not glass wherein the material prevents thermal shock when positioned inside a cooling source.” 

The Applicant argues that Sheecool describes that the inner stem tube and the filter tube are stainless steel material, and therefore teaches away from the newly added limitations (p. 10-11). 
The Examiner respectfully disagrees. 
First, it does not appear that Sheecool’s water reservoir vase/base (analogous to the base insert and base container) is made of stainless steel. Sheecool describes that the stem tube and filter tube are made of stainless steel (p. 2; description of the Sheecool Snow). It appears that the stem tube and the filter tube are parts that are inserted into the vase (see p. 3, describing that the shisha stems are inserted into the vase; see p. 4 describing that the hookah stem and filter tube are submerged approximately 1-2 inches below the water surface). Given Sheecool’s description of the stem tube and filter tube, these parts are analogous to the top assembly and downstem of the claimed invention, not the base container or base insert as claimed. Therefore, since Sheecool does not describe what materials make up the water reservoir base, Sheecool does not teach away from using a material that prevents thermal shock. 
Second, even if Sheecool’s stem tube and filter are considered to be analogous to the base container and/or base insert, the disclosure of desirable alternative does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention” and “the prior art' s mere disclosure of more than one alternative does not constitute a teaching away from any more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”. See MPEP 2143.01. In this case, while Sheecool describes that the inner stem tube and the filter tube are made of stainless steel (p. 2), Sheecool does not criticize or discredit using another material, such as the plastic as suggested by Malaspino or the earthenware as suggested by Edwards, as the inner stem tube and the filter tube. 
Applicant’s arguments with respect to amended claims 2 and 24 filed 2/28/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The Examiner has added Seong et al. (KR 1020090115349) to address the newly added claim limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the claim limitation “the cylindrical outside wall” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “the continuous cylindrical outer side wall of the cylindrical base container.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (GB 438175; of record) in view of SheeCool (SheeCool, https://www.sheecool.eu, Published Nov. 9, 2016, Retrieved Nov. 19, 2021; of record), Malaspino et al. (US 2016/0031630; of record), and Stuart (US 7287530; of record).
Regarding claim 1, Edwards discloses a tobacco pipe (Page 1, lines 65-67) comprising:
a cylindrical container (1; equivalent to a base insert) including an outer wall (see Fig. 1), an inner wall (see Fig. 1), a top opening (see Fig. 1), closed at its lower end (Page 1, line 81-82; see Fig. 1), and an empty base insert inner chamber (see Fig. 1), wherein the cylindrical container is made of earthenware (p. 1, ll. 37-40) or a phenol-formaldehyde condensation product (p. 2, ll. 5-6; “a material that is not glass and preventing thermal shock”);
a cover (2; equivalent to a top assembly) configured to be attached to the container via screw threads (3; Page 2, lines 48-52) covering the top opening of the container (see Fig. 1) including a mouthpiece (16); and
the container is filled with water which cools the smoke (Page 2, lines 79-83; equivalent to a second cooling solution).
Additionally, Edwards discloses a bowl (10).
	
However, Edwards is silent as to a base container having a continuous outer wall that is cylindrical in shape extending directly upward, an inner wall, a top opening, and a closed bottom surface, wherein the base container further comprises a base container inner chamber defined by the inner wall of the base container; the base insert permanently affixed to the base container wherein a top surface of the base insert extends above the base container, wherein an outer circumference of the top surface is aligned with the outer wall of the base container; wherein a first cavity is formed between the inner wall and the closed bottom surface of the base container and the outer wall and the closed bottom surface of the base insert; a first cooling solution positioned within the first cavity, the first cooling solution is positioned within the first cavity before the base insert is affixed to the base container through the top opening of the base insert; and the second cooling solution is separate from and around the first cooling solution wherein the second cooling solution is configured to be chilled by the first cooling solution that has been placed in the freezer or other cooling source. 
	SheeCool teaches a hookah (Page 1) comprising a special water base fitted with an ice compartment surrounding the water in the base (Page 1), the ice compartment is filled with a non-toxic freezable gel (Page 2; interpreted as a first cooling solution) which is designed to give a smoother and cooler smoke (Page 1, 3) and reduces harmful gases in the smoke, such as polycyclic aromatic hydrocarbons and carbon monoxide (Page 3). 
Malaspino teaches a self-contained insulated vessel (abstract) reasonably pertinent to the problem of cooling a stored item with an insulating substance (Paragraph 9), comprising an inner wall (2; interpreted as a base insert) and an outer wall (5; interpreted as a base container) having a continuous cylindrical outer wall extending directly upward (see Fig. 2), an inner wall (see Fig. 2), a top opening (see Fig. 2, and a closed bottom surface (see Fig. 2) defining a cavity (4; interpreted as a base container inner chamber), and an insulating substance (7; interpreted as a first cooling solution) filling up cavity walls of the vessel (4; interpreted as a first cavity), wherein an item is placed in the storage area (1) which is preferably cold, and the item slowly falls to a desirable temperature due to proximity of the storage area to the cavity containing the insulating substance (Paragraph 35), wherein the cavity is substantially filled with the insulating substance instead of partially filling (Paragraph 38). Malaspino further teaches the storage area (1) having a lip (3; interpreted as an outer circumference of a top surface) located above the outer wall and aligned with the outer wall (see Fig. 1B) and applying a seal the cavity on the exterior surface of the container (Paragraph 12). Lastly, Malaspino teaches that the vessel can be constructed of plastics (para. 36; “a material that is not glass and prevents thermal shock”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ice compartment with a gel of SheeCool around the cylindrical container of Edwards in order to further cool smoke (SheeCool, Page 1) thereby giving a smoother smoke (SheeCool, Page 1) and reduce harmful gases (SheeCool, Page 3). Moreover, it would have been obvious to said skilled artisan to have added the ice compartment by adding a lip as in Malaspino to the cylindrical container of Edwards and surrounding the cylindrical container with an outer wall in order to provide maximal cooling (Malaspino; Paragraph 38). Lastly, it would have been obvious to said skilled artisan to have modified the inner wall and outer wall to be plastic as suggested in Malaspino because plastics are known to be resistant to deformation when stored in frigid conditions for extended periods and minimize heat exchange to the surroundings (Malaspino; para. 36), and “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle”. See MPEP 2144.07.

Regarding the claim limitation “a base container having a continuous outer wall that is cylindrical in shape extending directly upward,” it appears that modified Edwards’ outer wall is substantially cylindrically shaped (see Fig. 1B of Malaspino). Moreover, it would have been obvious to said skilled artisan to have modified the shape of the outer wall to be cylindrical because such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding the claim limitation “a base insert permanently affixed to the base container,” it would have been obvious to said skilled artisan to have made the cylindrical container and outer wall integral because it is merely a matter of obvious engineering choice. See MPEP 2144(V)(B). 

Edwards is silent as to the top assembly comprising a downstem having a hollow inner bore with a first opening at a first end and a second opening at a second end of the downstem positioned adjacent to the mouthpiece.
Stuart teaches an improved tobacco hookah or water pipe (abstract) comprising a chamber top (2) and a tubular hollow stem (7; interpreted as a downstem with a hollow inner bore) including a first opening at a first end (see Fig. 1; interpreted as the top of the stem) and a lowermost extent (7a; interpreted as a second opening at a second end) to which a bowl (8) can be attached (Column 7, lines 45-50), wherein the stem is dimensioned such that a substantially airtight seal is formed between the chamber top and grommet (6) and between the grommet and hollow stem (Column 9, lines 14-17), wherein smoke and vapor from the bowl is drawn down through the stem such that vapor emerges from a lowermost extent of the hollow stem (7a) into the water (16b), then rises in the form of bubbles (17a) up through filter and cooling water (16b) (Column 12, lines 15-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the grommet and stem of Stuart to the cover of Edwards in order to achieve the predictable result of drawing smoke and vapor through the lowermost extent of the hollow stem into the water to cool and filter the smoke (Stuart; Column 12, lines 15-27). One of ordinary skill in the art would appreciate Stuart’s configuration has a greater degree of filtration as compared to Edwards’ configuration based on the longer distance the smoke has to travel through the water filtering medium. Therefore, modified Edwards also teaches “when the top assembly is secured to the base insert, the downstem is positioned into the empty base insert inner chamber.” 

Regarding claim 4, modified Edwards discloses the cylindrical container (1) and the outer wall (Malaspino; 5) in a cylindrical shape (see modification in claim 1 above), the cylindrical container is smaller in size than the outer wall and configured to fit within the base container (see Fig. 1B of Malaspino) wherein when the cover (2) is screwed onto the cylindrical container (1), the downstem (Stuart; 7) is sealed from the insulating substance in the cavity (Malaspino; Paragraph 12, 35; interpreted as the downstem does not come into contact with the first cooling solution or first cavity).

Regarding claim 6, modified Edward is silent as to the first cooling solution is a refrigerant, the first cooling solution having a higher thermal capacity than frozen water, wherein the first cooling solution is hydroxyethyl cellulose.
	Malaspino further teaches that common insulating substances include hydroxyethyl cellulose (paragraph 31). 
	It would have been obvious to said skilled artisan to have substituted the first cooling solution as in modified Edwards for the hydroxyethyl cellulose as in Malaspino because (a) hydroxyethyl cellulose is non-toxic, non-flammable, and capable of attaining a lowered temperature (Malaspino; Paragraph 31), and (b) the insulating substance can advantageously maintain a stored item at a predetermined temperature for an extended period of time or cool a stored item (Malaspino; Paragraph 9).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of SheeCool, Malaspino et al., and Stuart as applied to claim 1 above, and further in view of Seong et al. (KR 20090115349; see machine translation).
Regarding claim 2, modified Edwards discloses the apparatus as discussed above with respect to claim 1, comprising a lip (see Malaspino; 3) which is seals the cavity containing the insulating substance on an external surface of the vessel (Malaspino; Paragraph 35; interpreted as configured to hold the base insert in place an in contact with the base container), wherein a closed bottom surface of the cylindrical container is not in contact with a closed bottom surface of the outer wall (Malaspino; see Fig. 1B), and applying a seal the cavity on the exterior surface of the container (Malaspino; Paragraph 12).
However, modified Edwards is silent as to wherein the flange is circular and a bottom of the flange rests upon a circular edge positioned inward from the inner wall of the base container wherein the circular edge is positioned below the top opening. 
	Seong teaches a cool drink vessel (abstract; Fig. 1-4) comprising an outer cup (20; “base container”) including a first locker (30; “circular edge positioned inward of an inner wall of the base container and below the top opening”), and an inner cup (40; “base insert”) including a second locker (50; “flange”) circular in shape (see Fig. 1), the bottom of the second locker resting upon the first locker (see Fig. 2; p. 2, para. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a first locker and second locker as in Seong to the inner wall and outer wall of modified Edwards in order to fix the inner wall and outer wall to each other such that liquid container in the outer cup cannot be released to the outside (thereby preventing liquid from leaking) and further maintaining contents in (Seong; p. 2, para. 1) thereby preventing leakage of liquid. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of SheeCool, Malaspino et al., and Stuart as applied to claim 1 above, and further in view of Rives et al. (US 2018/0020719; of record).
Regarding claim 8, modified Edwards discloses the apparatus as discussed above with respect to claim 1.
However, modified Edwards is silent as to the base insert comprising a seal with a sealing ring, the seal configured to produce a substantially air tight seal between the top assembly and the base insert when the top assembly is secured to the base insert, wherein the sealing ring has one or more oppositely disposed protrusions.
Rives teaches a pressure differential device for attachment to a vessel to be used to smoke or vaporize tobacco (abstract) comprising a body (100; see Fig. 1) including an inner protruding member (110) for allowing the attachment of an elongated hollow cylinder (Paragraph 36), and a radial flange (106; interpreted as a sealing ring) further comprised of a gasket to create a hermetic seal (Paragraph 37) including one or more threads on the vertical surface of the radial flange wherein teeth, ribs, knurling may be used instead of threads to increase friction (paragraph 37; interpreted oppositely opposed protrusions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Edwards to include a radial flange with teeth or ribs as in Rives in order to obtain the predictable result of forming a hermetic seal with the benefit of increasing the friction between the cover and container (Rives; Paragraph 37).

Regarding claim 9, modified Edwards discloses the cover is removable from the container (see Rives; Paragraph 37) including the radial flange (Rives; 106; see Fig. 15A-C; interpreted as a circular portion bottom surface having a smaller diameter than an inner diameter of the base insert) which frictionally engages a body (Rives; Paragraph 37; interpreted as a press fit). 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (GB 438175; of record) in view of SheeCool (SheeCool.eu; of record), Malaspino et al. (US 2016/0031630; of record), Stuart (US 7287530; of record) and McKay (US 2014/0326256; of record) and evidenced by Gchem (“Heat Capacites for Some Select Substances,” https://www.chemeo.com/cid/24-809-7/Isopropyl%20alcohol, retrieved Nov. 19, 2021) and Chemeo (“Chemical Properties of Isopropyl alcohol”; of record).
Regarding claim 22, Edwards discloses a tobacco pipe (Page 1, lines 65-67) comprising:
a cylindrical container (1; equivalent to a cylindrical base insert) including an outer wall (see Fig. 1), an inner wall (see Fig. 1), a top opening (see Fig. 1), closed at its lower end (Page 1, line 81-82; see Fig. 1), and an empty base insert inner chamber (see Fig. 1), wherein the cylindrical container is made of earthenware (p. 1, ll. 37-40) or a phenol-formaldehyde condensation product (p. 2, ll. 5-6; “a material that is not glass and preventing thermal shock”);
a cover (2; equivalent to a top assembly) configured to be attached to the container via screw threads (3; Page 2, lines 48-52) covering the top opening of the container (see Fig. 1)  including a mouthpiece (interpreted as the combination elements 13, 15, and 16) extending above a bowl (10) and including a screw-threaded end (14; equivalent to a bottom vertical portion) and a nipple (13; equivalent to a top angled portion angling outward from the system) and a circular disc top (see Fig. 1) and a hollow circular disc bottom extending downward into the base insert (see Fig. 1), wherein the bowl is configured to receive tobacco (see Page 2, lines 65-70).

    PNG
    media_image1.png
    519
    565
    media_image1.png
    Greyscale

Regarding the claim limitation “the mouthpiece having a first end or larger area than a body of the mouthpiece, the first end having an opening for inhalation,” element 16 is considered the “first end having a larger area,” and element 15 is considered “a body of the mouthpiece” having a smaller diameter.
	However, Edwards is silent as to a cylindrical base container having a continuous cylindrical outer side wall extending directly upward, an inner side wall, a top opening, and a closed inner bottom wall, wherein the base container further comprises a base container inner chamber defined by the inner side wall of the base container; the base insert permanently affixed to the base container, wherein the base insert is smaller in size than the base container and is positioned within the base container, and the inner bottom wall of the base insert does not make contact with the inner bottom wall of the base container; wherein a first cavity is formed between the inner wall and the closed bottom surface of the base container and the outer wall and the closed bottom surface of the base insert; a first cooling solution positioned within the first cavity having a higher thermal capacity than frozen water.
	SheeCool teaches a hookah (Page 1) comprising a special water base fitted with an ice compartment surrounding the water in the base (Page 1), the ice compartment is filled with a non-toxic freezable gel (Page 2; interpreted as a first cooling solution) which is designed to give a smoother and cooler smoke (Page 1, 3) and reduces harmful gases in the smoke, such as polycyclic aromatic hydrocarbons and carbon monoxide (Page 3). 
Malaspino teaches a self-contained insulated vessel (abstract) reasonably pertinent to the problem of cooling a stored item with an insulating substance (Paragraph 9), comprising an inner wall (2) and an outer wall (5; interpreted as a base container) having a continuous outer wall extending directly upward (see Fig. 2), an inner wall (see Fig. 2), a top opening (see Fig. 2, and a closed bottom surface (see Fig. 2) defining a cavity (4; interpreted as a base container inner chamber), and an insulating substance (7; interpreted as a first cooling solution) filling up cavity walls of the vessel (4; interpreted as a first cavity), wherein an item is placed in the storage area (1) which is preferably cold, and the item slowly falls to a desirable temperature due to proximity of the storage area to the cavity containing the insulating substance (Paragraph 35), wherein the cavity is substantially filled with the insulating substance instead of partially filling (Paragraph 38). Malaspino further teaches the storage area (1) having a lip (3; interpreted as an outer circumference of a top surface) located above the outer wall and aligned with the outer wall (see Fig. 1B) and applying a seal the cavity on the exterior surface of the container (Paragraph 12). Additionally, Malaspino teaches that the insulating substance can be rubbing alcohol (Paragraph 31; also known as isopropyl alcohol), such that the insulating substances has a lower freezing point than water thereby providing for a phase-change for enhanced absorption of heat over an extended period thereby maintaining a low temperature and slower rate at which the insulating substance temperature raises to ambient temperature (Paragraph 32). Lastly, Malaspino teaches that the vessel can be constructed of plastics (para. 36; “a material that is not glass and prevents thermal shock”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ice compartment of SheeCool around the cylindrical container of Edwards in order to further cool smoke (SheeCool, Page 1) thereby giving a smoother smoke (SheeCool, Page 1) and reduce harmful gases (SheeCool, Page 3). Moreover, it would have been obvious to said skilled artisan to have added the ice compartment by adding a lip as in Malaspino to the cylindrical container of Edwards and surrounding the cylindrical container with an outer wall in order to provide maximal cooling (Malaspino; Paragraph 38). Furthermore, it would have been obvious to said skilled artisan to have used rubbing alcohol as the insulating substance as in Malaspino because isopropyl alcohol enhances absorption of heat over an extended period of time thereby maintaining a lower temperature and lower rate of heating up (Malaspino; Paragraph 32). Lastly, it would have been obvious to said skilled artisan to have modified the inner wall and outer wall to be plastic as suggested in Malaspino because plastics are known to be resistant to deformation when stored in frigid conditions for extended periods and minimize heat exchange to the surroundings (Malaspino; para. 36), and “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle”. See MPEP 2144.07.
Regarding the claim limitation “a base container having a continuous outer wall that is cylindrical in shape extending directly upward,” it appears that modified Edwards’ outer wall is substantially cylindrically shaped (see Fig. 1B of Malaspino). Moreover, it would have been obvious to said skilled artisan to have modified the shape of the outer wall to be cylindrical because such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding the claim limitation “a base insert permanently affixed to the base container,” it would have been obvious to said skilled artisan to have made the cylindrical container and outer wall integral because it is merely a matter of obvious engineering choice. See MPEP 2144(V)(B). 
Regarding the claim limitation “the first cooling solution having a higher thermal capacity than frozen water,” Malaspino’s isopropyl alcohol inherently has a higher heat capacity than frozen water. This is evidenced by Chemeo, which shows that the thermal heat capacity of liquid isopropyl alcohol is 149.75-180.30 J/mol*K between 292.84 and 324 K (see Temperature Dependent Properties). Furthermore, as evidenced by Gchem, ice has a specific heat capacity of 37.66 J/mol°C. 
Edwards is silent as to the top assembly comprising a single downstem positioned adjacent to the mouthpiece and vertically aligned and extends above, below, and through the circular disc to including a first opening at a first end and a second opening at a second end.
Stuart teaches an improved tobacco hookah or water pipe (abstract) comprising a chamber top (2) and a tubular hollow stem (7; interpreted as a downstem with a hollow inner bore) including a first opening at a first end (see Fig. 1; interpreted as the top of the stem) and a lowermost extent (7a; interpreted as a second opening at a second end) to which a bowl (8) can be attached (Column 7, lines 45-50), wherein the stem is dimensioned such that a substantially airtight seal is formed between the chamber top and grommet (6) and between the grommet and hollow stem (Column 9, lines 14-17), wherein smoke and vapor from the bowl is drawn down through the stem such that vapor emerges from a lowermost extent of the hollow stem (7a) into the water (16b), then rises in the form of bubbles (17a) up through filter and cooling water (16b) (Column 12, lines 15-27). Stuart teaches that the downstem extends above and below the chamber top (see Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the tubular hollow stem of Stuart to the apparatus of Edwards achieve the predictable result of drawing smoke and vapor through the lowermost extent of the hollow stem into the water to cool and filter the smoke (Stuart; Column 12, lines 15-27). One of ordinary skill in the art would appreciate Stuart’s downstem configuration has a greater degree of filtration and cooling as compared to Edwards’ configuration based on the longer distance the smoke has to travel through the water filtering medium
Edwards is silent as to the first end forming a joint configured to receive a bowl placed over the first opening, the joint having a larger diameter at its top surface in order to better conform to a size of the bowl.
McKay teaches a collapsible water pipe (abstract) comprising a downstem (30) including a tapered end (32; Fig. 3; interpreted as a joint), and a bowl (20) including a gasket (24), wherein the gasket engages the tapered end to create an airtight seal between the gasket and downstem (Paragraph 26), wherein the down stem protrudes into a water chamber (15) so that smoke is directed into the water chamber which cools and passes the smoke through the liquid (Paragraph 27). 
It would have been obvious to said skilled artisan to have added a tapered end as in McKay to tubular hollow stem of modified Edwards and modifying the bowl to include a gasket as in McKay in order to achieve the predictable result of drawing smoke through the downstem into the water (McKay; Paragraph 27) with the benefit of creating an airtight seal between the downstem and bowl. 

Regarding claim 23, modified Edwards discloses the container is filled with water which cools the smoke (Page 2, lines 79-83; equivalent to a second cooling solution poured in the inner chamber of the base insert) and separate from the insulating substance (as modified by SheeCool and Malaspino above), the cover is secured to the cylindrical container (Page 2, lines 48-52) and the downstem extending vertically down and submerged in the water (Stuart; see Fig. 5; Column 12, lines 15-27), wherein the downstem is tubular in shape and narrows towards the second end (see Fig. 3 of McKay).
Regarding the claim limitation “the second cooling solution is configured to be chilled by the first cooling solution that has been placed in the freezer or other cooling source” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the apparatus of modified Edwards is the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of SheeCool, Malaspino et al., Stuart and McKay  and evidenced by Gchem and Chemeo as applied to claim 23 above, and further in view of Kolowich et al. (US 2013/0221013; of record) and Seong et al. (KR 20090115349; see machine translation).
Regarding claim 24, modified Edwards discloses the apparatus as discussed above with respect to claim 23, wherein the cylindrical container comprising a lip (Malaspino; 3; equivalent to a flange extending along a top wall of the base insert) which seals the cavity containing the insulating substance on the external surface of the vessel (Malaspino; Paragraph 35; equivalent to configured to hold the base insert in place and in contact with the base container); the cylindrical container is positioned within the outer wall without the inner bottom wall of the cylindrical container making contact with the inner bottom wall of the outer wall (see Fig. 1B of Malaspino). 
However, modified Edwards is silent as to the base insert and the base container are connected by adhesive. 
	Kolowich teaches a liquid receptacle (abstract) reasonably pertinent to the problem of rapidly lowering the temperature of a liquid container therein (abstract) wherein additional sealant, adhesive, or melting plastic may be used to improve the seal at the upper ends of the walls of the vessel (paragraph 73).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added additional sealant, adhesive, or melted plastic as in Kolowich to seal the lip and outer wall of modified Edwards in order to improve the seal (Kolowich; Paragraph 73). 
Moreover, modified Edwards is silent as to wherein the flange is circular and a bottom of the flange rests upon a circular edge positioned inward from the inner wall of the base container wherein the circular edge is positioned below the top opening. 
	Seong teaches a cool drink vessel (abstract; Fig. 1-4) comprising an outer cup (20; “base container”) including a first locker (30; “circular edge positioned inward of an inner wall of the base container and below the top opening”), and an inner cup (40; “base insert”) including a second locker (50; “flange”) circular in shape (see Fig. 1), the bottom of the second locker resting upon the first locker (see Fig. 2; p. 2, para. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a first locker and second locker as in Seong to the inner wall and outer wall of modified Edwards in order to fix the inner wall and outer wall to each other such that liquid container in the outer cup cannot be released to the outside (thereby preventing liquid from leaking) and further maintaining contents in (Seong; p. 2, para. 1) thereby preventing leakage of liquid. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of SheeCool, Malaspino et al., Stuart, McKay, and Kolowich et al., and Seong et al., and evidenced by Gchem  and Chemeo  as applied to claim 24 above, and further in view of Bavar et al. (US 2018/0213840).
Regarding claim 25, modified Edwards discloses the apparatus as discussed above with respect to claim 24, wherein the first cavity is u-shaped with sections of smaller area at a top of the first cavity (see Figs. 1B and 3 of Malaspino). 
However, modified Edwards is silent as to the base container having a bottom stabilizing piece positioned completely below the cylindrical outside wall, wherein the stabilizing piece is integrally formed and surrounding a circular bottom of the base container to provide further stabilization, wherein the first cavity extends past a top surface of the cylindrical bottom stabilizing piece.
Bavar teaches a water pipe (abstract) comprising an outer vessel (12; Fig. 3A; “base container”) having a tray (390; “bottom stabilizing piece”) that can be circular in shape (para. 240; “cylindrical bottom stabilizing piece”) positioned completely below the outer wall of the outer vessel (see Fig. 3C), and surrounds a circular bottom of the base container (see Fig. 3C) to provide stability (para. 239), wherein the chamber (364; “first cavity”) extends downward past the outer side wall of the outer vessel and into the tray (see Fig. 3C). 

    PNG
    media_image2.png
    531
    716
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a tray as in Bavar to the water container of modified Edwards in order to provide further stability (Bavar; para. 239) which makes the water pipe less prone to falling over thereby improving safety (Bavar; para. 6). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (GB 438175) in view of SheeCool (SheeCool.eu), Malaspino et al. (US 2016/0031630), Stuart (US 7287530), McKay (US 2014/0326256), Kolowich et al. (US 2013/0221013), and Bavar et al., and evidenced by Gchem (“Heat Capacites for Some Select Substances,” https://www.chemeo.com/cid/24-809-7/Isopropyl%20alcohol, retrieved Nov. 19, 2021) and Chemeo (“Chemical Properties of Isopropyl alcohol”) as applied to claim 25 above, and further in view of Hagen (US 2018/0317544).
Regarding claim 26, modified Edwards discloses the apparatus as discussed above with respect to claim 25.
However, modified Edwards is silent as to the base container having a logo on the cylindrical outer side wall. 
Hagen teaches a water pipe (abstract), the water pipe (1) comprising an engraving or impression (26) for advertising purposes (para. 33).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an engraving as in Hagen to the base container of Edwards for advertising purposes (Hagen; para. 33). Moreover, “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” See MPEP 2144.04(I). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712